Citation Nr: 0819950	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-27 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected status post anterior cruciate ligament, 
medial and lateral menisci surgical procedures and x-ray 
changes right knee joint with narrowing of medial and lateral 
compartments and degenerative changes.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected residual surgical scars on the right 
knee.  




ATTORNEY FOR THE BOARD

M. Peters, Law Clerk



INTRODUCTION

The veteran had active service from September 1996 until 
February 1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

The veteran filed his original claim of service connection 
for a right knee condition and surgical scars in January 
1999.  The RO granted service connection for those two 
conditions in May 1999.  The right knee condition and the 
residual surgical scarring were each rated at 10 percent, 
effective on February 6, 1999 - the day after the veteran was 
discharged.  

There is a report of contact in the record from December 2000 
indicating that the veteran wanted an increased evaluation 
for his service-connected right knee condition.  No other 
claim was filed at that time.  

The veteran filed a claim in September 2002 for an increased 
evaluation for both his service-connected right knee 
condition and his surgical scars on his right knee.  The RO 
subsequently denied the veteran an increased rating for the 
service-connected right knee condition in its December 2002 
decision.  The veteran filed a timely Notice of Disagreement.  

The veteran had a hearing before the RO in December 2003, and 
a transcript is of record.  The RO issued a Statement of the 
Case in April 2004, and a Supplemental Statement of the Case 
in August 2004 for the service-connected right knee issue 
only.  

A Decision Review Officer (DRO) issued a decision on both 
issues in its August 2004 decision.  The DRO decision 
increased the service-connected right knee condition from 10 
percent to 30 percent, effective on June 3, 2000 - the date 
on which the clinical reports showed an increase in symptoms.  
The 10 percent rating for the service-connected surgical scar 
on the right knee was continued.  

The veteran submitted a timely Notice of Disagreement as to 
the ratings.  The RO sent him a Statement of the Case, and 
the veteran submitted a timely Substantive Appeal on both the 
service-connected right knee condition and surgical scars on 
his right knee issues.  

In his Substantive Appeal, the veteran indicated that he 
wished to have a hearing before the Board.  However, the 
veteran withdrew his request for a hearing in October 2006.  

Finally, in September 2002, the veteran also initiated a 
claim for a temporary total rating based on the need for 
convalescence from surgery on his right knee in August 2002, 
which he had reinjured in June 2000 while at work.  The RO 
assigned the veteran a temporary total rating for 
convalescence in its November 2002 decision, for the period 
of August 23, 2002 until November 30, 2002.  

As to the veteran's contentions in his Substantive Appeal 
that his right knee condition has affected his ability to 
work and he could no longer hold a job, the Board refers the 
matter of a total compensation rating based on individual 
unemployability (TDIU) to the Agency of Original Jurisdiction 
(AOJ) for adjudication in the first instance.  


FINDINGS OF FACT

1.  The service-connected disability manifested by noticeable 
laxity, crepitus and instability, is not shown to have been 
productive of more than severe recurrent subluxation or 
lateral instability in his right knee.  

2.  The service-connected right knee disability picture is 
shown to be manifested by degenerative joint changes due to 
arthritis productive of a functional loss that more nearly 
approximates that of limitation of extension to 10 degrees.  

3.  The service-connected surgical scars of his right knee 
are shown to measure no more than 27 sq. cm in area and to be 
superficial and well healed; related interference with 
functioning due to the scarring alone is not demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service-connected right knee 
disability on the basis of instability or recurrent 
subluxation have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.71a, 
including Diagnostic Codes 5256, 5257, 5261 (2007).  

2.  The criteria for the assignment of a separate rating of 
10 percent for the service-connected right knee disability on 
the basis of limitation of motion due to arthritis have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, including 
Diagnostic Code 5261 (2007).  

3.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected residual 
surgical scarring of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.7, 4.118, including Diagnostic Code 7805 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

In December 2003 and April 2006, the RO sent the veteran 
letters in which he was informed of the requirements needed 
to establish entitlement to an increased evaluation.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his possession that pertains to a claim.  

The Board notes that the veteran was informed in VA letters 
dated March 2006 and April 2006 about relevant information on 
disability ratings and effective dates in the event that his 
claim was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

To the extent that the veteran should have been provided the 
notice required by Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), concerning the claim for an increased disability 
evaluation the veteran was also told in the March and April 
2006 letters that VA used a published schedule for rating 
disabilities that determined the rating assigned and that 
evidence considered in determining the disability rating 
included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  

The Board finds that any notice errors with regard to the 
second and third requirements of Vazquez-Flores are not 
prejudicial, inasmuch as they did not affect the "essential 
fairness of the adjudication" in view of the demonstrated 
actual knowledge of the factors that would lead to a higher 
disability evaluation.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) (actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what is necessary to 
substantiate a claim).  

In particular, the Board notes that the veteran in his 
statements contended that he could no longer work or exercise 
because of his right knee condition which demonstrates actual 
knowledge of the factors which would lead to a higher 
evaluation.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA 
to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that a 
relevant medical examination is of record as of April 
2006.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  

The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).  


Increased evaluation for right knee condition claim

Schedular Criteria

Currently, the veteran is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Under that Diagnostic Code, a 10 
percent rating is warranted for slight knee impairment, 
manifested by recurrent subluxation or lateral instability.  

A 20 percent rating is warranted for moderate impairment, 
while a 30 percent rating is warranted for severe impairment.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).  

Under Diagnostic Code 5256 (ankylosis of the knee), a 30 
percent rating is assigned when the ankylosis of the knee has 
a favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees.  

A 40 percent rating is assigned where ankylosis of the knee 
has flexion between 10 degrees and 20 degrees.  A 50 percent 
rating is assigned where ankylosis of the knee has flexion 
between 20 degrees and 45 degrees.  

Finally, a 60 percent rating is assigned when ankylosis of 
the knee is extremely unfavorable in flexion at an angle of 
45 degrees or more.  See 38 C.F.R. § 4.71a, including 
Diagnostic Code 5256 (2007).  

In addition, the veteran can also be rated under Diagnostic 
Code 5260 (limitation of flexion in the knee), which assesses 
a noncompensable rating for a limitation of flexion to 60 
degrees.  Limitation of flexion to 45 degrees is rated at 10 
percent.  A 20 percent rating is given for limitation to 30 
degrees.  Finally, a 30 percent rating is assessed if the 
veteran is limited to 15 degrees of flexion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  

Finally, Diagnostic Code 5261(limitation of extension of the 
leg) provides a 10 percent rating is assigned if extension is 
limited to 10 degrees.  A 20 percent rating is assigned for 
extension limited to 15 degrees.  A 30 percent rating is 
assigned for limitation to 20 degrees.  A 40 percent rating 
is assigned if limited to 30 degrees.  Finally, a 50 percent 
rating is assigned if limited to 45 degrees.  38 C.F.R. § 
4.71a, including Diagnostic Code 5261 (2007); see also 38 
C.F.R. § 4.71, Plate II (2007) (showing normal flexion and 
extension as between 0 degrees and 140 degrees).  


Analysis

The evidence of record shows that the veteran received 
treatment for his right knee on June 3, 2000, after claiming 
that he hurt his knee at work.  In August 2000, a doctor's 
treatment record show that, in June 2000, the veteran had 
torn his surgically repair right anterior cruciate ligament 
(ACL) for which he is service-connected.  

The record further demonstrates that the veteran had a second 
surgery in August 2002 to repair his right ACL.  The veteran 
received a temporary 100 percent rating for convalescence for 
3 months after this surgery.  Following this period, the 
veteran was assigned a 30 percent rating.

Following the surgery, the veteran had VA examinations on his 
right knee in November 2002, March 2004 and April 2006.  
Numerous treatment records are also of record.  Finally, the 
veteran had a RO hearing in December 2003, and a transcript 
is of record.  

In the November 2002 VA examination, the VA examiner noted 
that the veteran walked with a limp and wore a knee brace 
almost all the time.  During examination, the veteran's right 
knee had a range of motion from 0 degrees to 120 degrees.  
The VA examiner found no evidence of crepitus or laxity in 
his right knee.  

The veteran complained of having pain when he was standing on 
his right knee; however, the VA examiner found no pain on 
palpitation.  The VA examiner also found no evidence of 
inflammation, edema, effusion or swelling.  

At his hearing in December 2003, the veteran reported having 
constant pain in his right knee since the second surgery.  He 
wore a hinged brace which limited the flexion of his right 
knee; he wore the knee brace approximately 40 percent of the 
time.  

The veteran also stated that the stability of his knee had 
gotten worse since the surgery.  Specifically, since there 
was no cartilage in his knee, there was a constant popping 
sound and pressure in his knee.  He stated that, just 
standing on his feet, going up stairs, or walking caused him 
pain.  Finally, he noticed a loss of strength in his right 
leg, and particularly in his patella tendon.  

In the March 2004 VA examination, the VA examiner noted that 
the veteran wore his knee brace about 50 percent of the time.  
The veteran complained of fatigue and a lack of endurance and 
strength.  He reported having instability, and sometimes 
locking.  

On examination, the VA examiner noted that the veteran had 
noticeable laxity.  He further stated that the veteran had a 
range of motion from 10 degrees of extension to 130 degrees.  
There was pain all the way through the motion.  The VA 
examiner specifically found that there was no limitation due 
to pain.  

As to the fatigue, the VA examiner stated that the veteran's 
performance actually improved with exercise.  He specifically 
noted that the veteran did not show evidence of any lack of 
endurance.  The veteran was diagnosed with status post ACL 
and medial and lateral meniscus surgical procedures with x-
rays indicating degenerative changes in the right knee joint 
and changes from prior ACL repair.  

In the April 2006 VA examination, the veteran reported 
wearing his knee brace all the time.  Again the veteran 
complained of lack of endurance, fatigability, and 
instability.  

On examination, the VA examiner noted that there was 
crepitus, laxity and swelling.  The veteran's right knee was 
also tender.  The veteran had range of motion from 10 degrees 
extension to 130 degrees.  There was pain throughout the 
motion.  The VA examiner specifically found that there was no 
limitation due to pain.  Nor was there any fatigue, weakness 
or lack of endurance.   

The veteran's diagnosis from the March 2004 VA examination 
was continued.  The VA examiner added that there was a 
narrowing of joint spaces that meant degenerative joint 
disease changes.  

The currently assigned 30 percent rating is the highest 
available under the Diagnostic Code dealing with instability 
and recurrent subluxation.  In order to receive increased 
compensation, the veteran may warrant an evaluation under 
other relevant criteria.  Other relevant criteria for a 
higher rating include Diagnostic Codes 5256 and 5261.  

In order to receive a rating under Diagnostic Code 5256, the 
veteran must display evidence of ankylosis of his right knee.  
The evidence of record indicates that the veteran had nearly 
a full range of motion in his right leg and knee; this shows 
that there is not ankylosis of the joint.  Therefore, 
Diagnostic Code 5256 cannot be favorable applied in this 
case.  

Further, in order to receive a rating in excess of 30 percent 
under Diagnostic Code 5261, the veteran must display a 
limitation to the extension of his right leg greater than 30 
degrees.  The evidence of record indicates that the veteran 
only has a 10 degree limitation to the extension of his right 
leg and therefore a rating in excess of 30 percent is not 
appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2007).  

However, a claimant can have separate ratings for limitation 
of motion under Diagnostic Code 5260 (limitation of flexion) 
and/or 5261, and under Diagnostic Code 5257 if there is 
evidence of arthritis and evidence of instability.  See 
VAOPGCPREC 23-47 and 9-98 (separate ratings for a compensable 
limitation of motion and for lateral instability of the knee 
when evidence of arthritis and instability is present); see 
also Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The x-ray studies of the right knee showed degenerative 
changes, as stated in the diagnoses given to the veteran in 
his March 2004 and April 2006 VA examinations.  The VA 
examiner in the April 2006 examination also specifically 
stated that there was degenerative joint disease of the right 
knee.  

The record shows that the veteran had a range of motion was 
from 10 degrees to 130 degrees.  There was pain, but no 
limitation of motions due to pain, weakness, fatigue or lack 
of endurance.  

The provisions of Diagnostic Code 5260 cannot be favorable 
applied because flexion exceeded 60 degrees.  However, the 
veteran is shown to have a limitation of extension of 10 
degrees that equates with a 10 percent rating under 
Diagnostic Code 5261.  

When rating a service-connected disability on the basis of 
limitation of range of motion, a higher rating is assignable 
due to "functional loss" under the Diagnostic Codes.  
"Functional loss" may occur as a result of any of the 
DeLuca factors: limited or excessive movement, pain, 
weakness, excessive fatigability, or incoordination.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, the functional loss due to the DeLuca 
Factors must be supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  38 C.F.R. § 4.40.  

While the veteran reports lacking strength and endurance, 
fatiguing easily, and experiencing pain that limits his 
motion, the VA examiners did not identify any additional 
limitation due to pain, weakness, fatigue or lack of 
endurance.  In fact, the VA examiner in the March 2004 
examination explicitly stated that the veteran got stronger 
with more repetitions.  

Therefore, the Board finds that a higher rating due to 
"functional loss" is not warranted on this record.  Based 
on recorded findings in the record, a separate 10 percent 
rating for the service-connected right disability on the 
basis limitation of extension to 10 degrees due to the 
degenerative changes is for application.  


Increased evaluation of surgical scar on right knee

Schedular Criteria

Scars, other than those involving the head, face, or neck, 
are rated in accordance with 38 C.F.R. § 4.118, Diagnostic 
Codes 7801 - 7805.  

Scars that are deep or that cause limited motion warrant a 10 
percent for an area or areas exceeding 6 square inches (39 
sq. cm.).  A 20 percent evaluation is warranted for an area 
or areas exceeding 12 square inches (77 sq. cm.).  A 30 
percent evaluation is in order for an area or areas exceeding 
72 square inches (465 sq. cm.).  A 40 percent evaluation 
contemplates an area or areas exceeding 144 square inches 
(929 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801.  

A 10 percent rating is warranted for scars, other than those 
involving the head, face, or neck, that are superficial and 
that do not cause limited motion, provided that they cover an 
area or areas of 144 square inches (929 sq. cm.) or greater.  
38 C.F.R. § 4.118, Diagnostic Code 7802.  

A 10 percent rating is also warranted for scars which are 
superficial and unstable or which is painful on examination.  
38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804.  

Other scars are rated base on the limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

A deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).  
A superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Codes 7802 and 
7803, Note (2) and Diagnostic Code 7804, Note (1).  

Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined.  
38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1); see also 
38 C.F.R. § 4.25.


Analysis

The service-connected residual surgical scars on the right 
knee are currently rated under 38 C.F.R. § 4.118, Diagnostic 
Code 7804, as a superficial scar which is painful on 
examination.  The scars were examined for rating purpose in 
VA examinations in November 2002, March 2004 and April 2006.  

In the November 2002 VA examination, the VA examiner stated 
that there were two surgical scars, one on the anterior of 
his right knee which was 6 cm., and one on his posterior of 
his right knee which measured 12 cm.  There was no noted pain 
on palpitation.  

In the March 2004 VA examination, the VA examiner described 
the two scars as unsightly and superficial.  The VA examiner 
measured the anterior scar as 11 cm. by 1 cm. and the 
posterior (medial) scar as 6cm. by 2 cm.  The VA examiner 
also described the scars as tender, but noted that the scars 
had no keloid formations, did not interfere with function, 
and had no attachment to deeper structures.  

Finally, in the April 2006 VA examination, the VA examiner 
noted the anterior scar was 13 cm. by 1 cm. and the posterior 
(medial) scar was 7 cm. by 2 cm.  He described both scars as 
unsightly and tender.  He found the scars to be superficial, 
not deep; not interfering with function and to have no keloid 
formations.  The VA examiner stated that the scars were well 
healed.  

Since the veteran is currently receiving a 10 percent rating 
under the relevant Diagnostic Code, in order for him to 
receive an increased evaluation, he must meet the criteria 
under 38 C.F.R. § 4.118, Diagnostic Codes 7801 and 7805.  

Given the VA examiners' explicit statements in both the March 
2004 and April 2006 examinations that the scars did not 
interfere with the functioning of the knee, Diagnostic Code 
7805 may not be favorably applied.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2007).  

Further, the evidence of record clearly shows that the two 
scars cover an area approximately 27 sq. cm.  In order for 
the veteran to receive a 20 percent rating under Diagnostic 
Code 7801, the veteran's scars must exceed 77 sq. cm.  
Because the veteran's scars do not exceed 77 sq. cm. a rating 
in excess of 10 percent is not met under 38 C.F.R. § 4.118 
including Diagnostic Code 7801 (2007).  

Given the evidence of record, a rating higher than 10 percent 
is not assignable here for the residual scarring of the right 
knee.  

Accordingly, the veteran's claim for an evaluation in excess 
of 10 percent for service-connected residuals surgical scars 
on his right knee must be denied.  


Extraschedular rating

The above determination is based on the application of VA's 
Schedule for Rating Disabilities.  There is no showing that 
the veteran is experiencing an exceptional or unusual 
disability picture so as to warrant the assignment of a 
higher evaluation on an extraschedular basis.  See 38 C.F.R. 
§ 3.321.  

While the veteran asserts generally that he cannot work 
because of his service-connected right knee condition, the VA 
examinations show that the veteran has been attending college 
and taking Business Administration courses.  Further, there 
is no showing of other factors including frequent periods of 
hospitalization that would obviate the application of the 
rating criteria in this case.  In the absence of evidence of 
these factors, the Board is not required to remand the claim 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

However, as noted, the veteran's claims that he is unable to 
work due to his service-connected disabilities is referred 
back to the RO for adjudication in the first instance on his 
claim for TDIU rating.  



ORDER

An increased rating higher than 30 percent for service-
connected right knee disability on the basis of instability 
or recurrent subluxation is denied.  

A separate 10 percent rating for limitation of motion due to 
degenerative changes to the service-connected right knee 
disability on the basis of limitation of motion due to 
degenerative joint disease  is granted, subject to the 
regulations controlling the payment of VA monetary benefits.  

An increased rating higher than 10 percent for the service-
connected residuals surgical scar of his right knee is 
denied.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


